DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claims 1, 12, and 20 have since been amended.
	Claims 3 and 14 have since been cancelled.
	Claims 1-2, 4-13, and 15-20 are pending and allowed.

Allowable Subject Matter
Claims 1-2, 4-13, and 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Paulson US 2015/0203081.
Paulson discloses a system and method for controlling a vehicle during back-up or parking operation. The system of Paulson includes an object proximity detection system which includes sensors at the rear of the vehicle to detect an object in the path of the vehicle. Paulson then uses a controller to control the brakes of the vehicle when it is determined that the object is in the path of the vehicle in order to prevent collision. If the object is still detected in the proximity zone at the rear of the vehicle, the brakes will not be released.
As to independent claims 1, 12, and 20, however, the prior art of record fails to teach or suggest the following claimed subject matter:
wherein the controller maintains a braking state when the object is positioned in a first detecting area after emergency braking, and releases the brake according to selection of a user when the object is positioned in a second detecting area farther than the first detecting area after emergency braking.

Claims 2 and 4-11 depend on allowable claim 1 and claims 13 and 15-19 depend on allowable claim 12 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668